Citation Nr: 0931315	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-26 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was remanded in January 2008.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between service 
and a low back disorder, including lumbar degenerative joint 
disease.

2.  Competent evidence of compensably disabling lumbar 
arthritis was not shown within one year following discharge 
from active duty, and there is no postservice evidence of a 
continuity of in-service lumbar symptomatology.  


CONCLUSION OF LAW

A low back disorder, to include lumbar degenerative joint 
disease, was not incurred in or aggravated by service, and 
lumbar arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in April 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain.  VA did fail 
to fully comply with the provisions of 38 U.S.C.A. § 5103 
prior to the rating decision in question for the claim on 
appeal.  Specifically, the information described in the April 
2004 rating decision came after the rating decision on 
appeal.  Additionally, VA did not inform the Veteran of how 
disability evaluations and effective dates are assigned until 
a June 2008 letter.  The claim was readjudicated in a July 
2009 supplemental statement of the case.  Additionally, based 
on the Veteran's statements and testimony before the 
undersigned, he has actual knowledge of the evidence 
necessary to substantiate the claim.  For example, he alleges 
that an injury sustained in service has caused his lumbar 
degenerative joint disease.  Hence, the Board finds that the 
notice provided rebuts any suggestion that the appellant was 
prejudiced by VA's actions.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  VA obtained private medical records identified by the 
Veteran.  The Veteran himself submitted private medical 
records as well.  VA attempted to obtain the records from the 
Social Security Administration.  In a July 2008 response, the 
Social Security Administration informed VA that they had no 
records pertaining to the Veteran, and that further efforts 
to obtain these records would be futile.  VA properly 
informed the Veteran of this information.  Lastly, VA 
provided the Veteran with an examination and medical opinion 
in connection with the claim.  

In a June 2008 letter, VA asked the Veteran to provide a list 
of risk factors for hepatitis and more specific dates for his 
in-service hospitalization for hepatitis.  No response was 
associated with the claims file at the time the AMC issued 
the July 2009 supplemental statement of the case, wherein it 
noted the Veteran had not responded to the June 2008 letter.  
However, in July 2009, the Board received the Veteran's 
response to both the risk factors and the more specific date 
information regarding the in-service hospitalization for 
hepatitis.  The Board will not seek a waiver by the Veteran's 
representative, as this is documentation that must go back to 
the RO/AMC for it to attempt to find the hospitalization 
records, since they are relevant to the issue of entitlement 
to service connection for hepatitis C.  See 38 C.F.R. 
§ 20.1304(c) (2008).  Because these records do not address 
the low back disability, the Board concludes it can decide 
that claim at this time.  Id.

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

Analysis

The Veteran alleges that he has lumbar degenerative joint 
disease as a result of back injuries sustained service.  At 
the November 2007 video conference hearing before the 
undersigned, he testified he had first injured his back when 
he was 12 or 13 years old.  See Transcript at page 8.  He 
stated the next time he had problems with his back was in 
basic training.  Id.  He also testified he hurt his back 
again during advanced individual training and went to sick 
call.  Id. at page 9.  The Veteran noted that x-rays had been 
done at that time.  Id.  He did not recall injuring his back 
while in Vietnam.  Id.  The Veteran was unable to remember 
when he first saw a doctor postservice for back pain.  Id. at 
page 11.  He was also unable to recall being in an accident 
that impacted his back after discharge from service.  Id.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and 
testimony, service treatment records, VA medical records, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a low back 
disorder, to include lumbar degenerative joint disease.  
Specifically, the preponderance of the competent and 
probative evidence is against finding that the post service 
diagnosis of lumbar degenerative joint disease is 
attributable to the injuries the Veteran sustained to his low 
back in service.  

Initially, the Board notes that there was consideration of 
whether the Veteran had a pre-existing low back disability as 
a result of the injury he reports he sustained when he was 12 
or 13 years old.  The entrance examination is silent for any 
back problems, and this allows the presumption of soundness 
to apply.  The Veteran was examined in April 2009, and the 
examiner found that there was no pre-existing disability 
prior to service.  The Board agrees, as the evidence of 
record does not rebut the presumption of soundness.  
Therefore, the Board is considering service incurrence only.

There is no issue as to whether the Veteran sustained 
injuries to his back in-service.  The service treatment 
records document these injuries and complaints of low back 
pain.  Thus, in-service injuries are conceded.  

The Veteran has not alleged, and the evidence does not show, 
that lumbar degenerative joint disease was shown in service.  
X-rays taken of the Veteran's lumbar spine in May 1968 were 
normal.  There is no competent evidence of x-ray evidence of 
lumbar degenerative joint disease within one year following 
discharge from active duty.  In fact, there is a total lack 
of any evidence between service and his first complaints of 
low back pain in 2002-a time period of more than 30 years 
after discharge from service.  This length of time is 
evidence against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  Interestingly, when the Veteran 
underwent a psychological evaluation in October 2002, he 
stated that soon after September 11, 2001, he had a freight 
pallet run into him in his trailer and injured his back.  He 
stated he was diagnosed with muscle spasms.  This is only 
further evidence against a finding that the in-service low 
back injuries has caused the current disability.

Additionally, there is a medical opinion from a VA physician 
who concluded that the current lumbar degenerative joint 
disease is not related to the in-service injuries the Veteran 
sustained.  See April 2009 VA examination report.  There, the 
examiner noted the evidence in the claims file and determined 
that it was less likely than not that the current disability 
was related to service.  The examiner is correct that once 
the Veteran sustained the second injury to his back in 1968, 
the remainder of the appellant's time in service is silent 
for complaints of back pain and clinical evaluation of the 
spine was normal at discharge.  Also of record are multiple 
private medical records dating from 1995 to 2002.  These are 
silent for complaints of low back pain or chronic back 
problems.  This supports the examiner's conclusion.  The 
Veteran is competent to allege chronic back pain since 
discharge from service, but he actually has not stated such.  
His claim seems to be based on the fact that he injured his 
back in service on two occasions and now has a current 
disability.  Such facts, alone, do not necessarily provide a 
relationship between the two.  Moreover, there is competent 
evidence against such a finding, and the Veteran has not 
submitted or alleged the existence of any competent evidence 
in favor of such a relationship.  

In light of the evidence preponderating against the claim of 
entitlement to service connection for a low back disorder, 
and the absence of any competent evidence supporting the 
claim, the benefit of the doubt doctrine is not applicable, 
and service connection cannot be granted.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a low back disorder, 
including lumbar degenerative joint disease, is denied.


REMAND

As noted above, in a June 2008 letter, VA requested that the 
Veteran provide more information as to his hospitalization in 
service for hepatitis so that it could attempt to find those 
hospitalization records.  Somehow the Veteran's response was 
not associated with the claims file until the document was 
received by the Board in July 2009.  The document shows it 
was received at the AMC on September 16, 2008, which was 
within 60 days of the letter requesting that information, but 
VA never attempted to obtain the hospitalization records.  
Thus, another remand is necessary for VA to attempt to obtain 
the hospitalization records.

Additionally, the April 2009 medical opinion as to the 
etiology of the Veteran's hepatitis C warrants clarification.  
Specifically, the examiner appears to have rejected the 
Veteran's testimony that he was exposed to blood when 
transporting wounded individuals.  (Perhaps because the 
Veteran did not tell him about the exposure he discussed at 
his hearing.)  The Board finds, at a minimum, that it is at 
least as likely as not that the Veteran was exposed to blood 
in-service, and this fact must be accepted as true.  See 
38 U.S.C.A. § 1154(b) (West 2002).  Thus, the examiner must 
be asked if his opinion would change based on this accepted 
in-service exposure.  

Further, if additional records are obtained showing 
hospitalization of hepatitis in service, it could change the 
examiner's opinion as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the hospitalization records for treatment 
for hepatitis based on the Veteran's 
response in documents received at the 
Board in July 2009.

2.  Once the above development is 
completed, and regardless whether service 
hospitalization records are found, the 
RO/AMC should refer the claims file to the 
same VA physician who examined the Veteran 
in April 2009.  This physician must be 
informed that the Board accepts as true 
the Veteran's report of in-service blood 
exposure when he transported wounded 
soldiers, even though there is no official 
documentation in the service records.  The 
physician should review his April 2009 
medical opinion and answer whether 
accepting the above fact, and any facts 
shown in any hospitalization records that 
may be found, does this change his 
opinion?  Any opinion expressed should be 
accompanied by a written rationale with 
reference to evidence in the claims file 
and sound medical principles.

3.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for hepatitis C.  If 
the claim is denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


